     Case 3:19-cv-00594-MMD-WGC Document 25 Filed 04/21/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     JUSTIN ODELL LANGFORD,                             Case No. 3:19-cv-00594-MMD-WGC

7                                  Petitioner,                      ORDER
             v.
8

9     WARDEN RENEE BAKER, et al.,

10                             Respondents.

11

12          This habeas matter is before the Court on Respondents’ third motion for

13   enlargement of time. (ECF No. 23.) Petitioner Justin Odell Langford opposes the motion.

14   (ECF No. 24.)

15          Respondents third motion requests an additional 30 days to respond to the petition

16   because counsel has been unable with due diligence to timely complete the answer. (ECF

17   No. 23 at 2.) Counsel represents that she is currently working from home pursuant to

18   Nevada Governor Steve Sisolak’s stay at home order (Id.) However, varying levels of

19   network access have impacted her ability to adequately respond to the Langford’s petition

20   for writ of habeas corpus (ECF No. 5). (Id.) The Court finds that Respondents’ motion

21   presents good cause for the extension. See LR IA 6-1; LR 26-4.

22          It is therefore ordered that Respondents’ motion for enlargement of time (ECF

23   No. 23) is granted. Respondents have until May 22, 2020, to answer or otherwise respond

24   to the petition for writ of habeas corpus.

25          DATED THIS 21st day of April 2020.

26

27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
